Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, 18-21, 30-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oravecz (US 2005/0229707 A1), and further in view of Motzer (US 2019/0331757 A1).
Regarding claim 2, Oravecz teaches an ultrasonic microscope for inspecting an object, wherein the ultrasonic microscope comprises:
an object holder configured to hold the object in an object region [fig. 2a shows sample contained in liquid holder; 0009 The ultrasound is conducted to the sample by a coupling medium, usually water or an inert fluid.];
a scan head movable relative to the object region [fig. 2a shows very high speed (VHS) scanning mechanism];
a first transducer supported by the scan head [fig. 1 shows ultrasonic transducer #20 above sample medium; fig. 2a shows auto focus sensor; 0010 The transducer alternately acts as sender and receiver, being electronically switched between transmit and receive modes.],
wherein the first transducer is configured to emit first acoustic pulses along an emission direction and to focus the first acoustic pulses in a focal point [0003 The most basic form of acoustic interrogation is illustrated in FIG. 1 in which an ultrasonic transducer 20 is excited with a sharp electrical pulse and emits a pulse of ultrasonic energy which is brought to a focus 22 within sample 24 by a lens (not shown) at the distal end of the transducer 20.], and
wherein the a first transducer configured to detect second acoustic pulses emerging from the object and to output a first detection signal representing the second acoustic pulses detected by the first transducer [fig. 1a depicts pulse and echoes from a sample with interface A, interface B, and interface C];
a first actuator configured to move the first transducer relative to the scan head along a vertical direction which is essentially parallel to the emission direction [fig. 16 shows X-Y-Z stage driver #108 attached X-Y-Z stage #106 and transducer #102; sample #94 is shown below probe transducer pointing downward; fig. 18-20 shows beam ray paths pointing downward]; and
a controller configured to control vertical movement of the first transducer relative to the scan head provided by the first actuator based on the first detection signal [fig. 16 #100 controller interfaces with stage driver and pulser; 0022 As represented schematically in FIG. 8, AMI is commonly employed to automatically position, focus, scan, analyze and report on acoustically detectable features in a tray of parts such as integrated circuits.]
control emission of the first acoustic pulses by the first transducer [claim 62 transducer…emitted pulses],
determine a distance value representing a distance between the first transducer and the object based on the first detection signal [0010 The transducer alternately acts as sender and receiver, being electronically switched between transmit and receive modes. A very short acoustic pulse enters the sample, and return acoustic reflectances are produced at the sample surface and at specific impedance interfaces and other features within the sample. The return times are a function of the distance…; 0022 and 0035 describe auto focus; 0101 sets distance along Z direction based depth of scan planes/interfaces as well as depth of field of transducer].
Oravecz teaches auto focusing at target depths. However, Motzer teaches determine a predefined working distance equal to a focal length of the first transducer [0164 laser ultrasound], determine a distance value representing a distance between the first transducer and a surface of the object based on the first detection signal [0099 focused beam of coherent light; 0125 predefined offset distance relative to the surface of the structure], control the vertical movement of the first transducer relative to the scan head [0066-0067 scanning robotic arm is configured to move the transmitter about a number of axes relative to the structure] such that the distance between the first transducer and the surface of the object is equal to the predefined working distance [0126 the offset distance 180 between the output 110 of the transmitter 108 and the surface 202 of the structure 200 is between approximately 9 millimeters and approximately 11 millimeters. In an example, the offset distance 180 is approximately 10 millimeters. Other offset distances 180 may be used when positioning the output 110 of the transmitter 108]; and control the vertical movement of the first transducer to maintain the predefined working distance between the first transducer and the surface of the object during scanning of the object [0007 moving the laser light over the structure along a scan path so that the output of the transmitter is located at a constant offset distance from the surface and that the laser light, transmitted from the output of the transmitter, is directed onto the surface at a constant angle of projection].
It would have been obvious to combine the auto focusing at depth as taught by Oravecz, with the constant offset distance/constant angle between transmitter and target surface as taught by Motzer so a curved part may be scanned at a consistent distance from the part surface as the contour of the part is followed along a scan path (Motzer) [0005].
Regarding claim 4, Oravecz also teaches the ultrasonic microscope according to claim 2, wherein the controller is further configured to: determine a defocusing value representing a distance between the focal point and a location of interest of the object based on the determined distance value [0022 and 0035 describe auto focus], and control the vertical movement of the first transducer relative to the scan head provided by the first actuator based on the defocusing value [0101 sets distance along Z direction based depth of scan planes/interfaces as well as depth of field of transducer].
Regarding claims 5 and 30, Oravecz also teaches the ultrasonic microscope according to claim 1, further comprising: a scan-head positioning device configured to move the scan head relative to the object holder in a lateral plane which is essentially orthogonal to the vertical direction [0052 probe translation stage for translating the probe in a sample, or a sample translation stage moving the sample relative to the probe; fig. 16 shows X-Y-Z stage and stage driver].
Regarding claim 6, Oravecz as modified by Motzer also teaches the ultrasonic microscope according to claim 5, wherein the controller is further configured to: - control the scan-head positioning device so that the scan head is positioned at a plurality of positions, - perform, each time the scan head is positioned at one of the plurality of positions, causing the first transducer to emit at least one of the first acoustic pulses, detecting at least one of the second acoustic pulses and outputting the first detection signal [0007 scan path], store the first detection signals or values derived from the first detection signals in association with the plurality of positions [0005 detect a response to the ultrasonic waves to generate data about the test object], and control the vertical movement of the first transducer relative to the scan head provided by the first actuator based on [0066-0067 scanning robotic arm is configured to move the transmitter about a number of axes relative to the structure] a set of the stored first detection signals or derived values to maintain the predefined working distance [abstract transmitter is located at a constant offset distance from the surface].
Regarding claim 7, Oravecz also teaches the ultrasonic microscope further comprising: a second transducer supported by the scan head so that the object region is located between the first transducer and the second transducer; and wherein the second transducer is configured to detect the second acoustic pulses emerging from the object and to output a second detection signal representing the second acoustic pulses detected by the second transducer [rejection is similar to claim 1, additionally figs. 6-7 show probe transducer on top of sample with receiving transducer underneath; see 0020-0021].
Regarding claim 8, Oravecz also teaches the ultrasonic microscope according to claim 7, further comprising: a second actuator configured to move the first transducer relative to the scan head along a lateral direction which is essentially orthogonal to the vertical direction; and wherein the controller is further configured to control lateral movement of the first transducer relative to the scan head provided by the second actuator based on the second detection signal [fig. 16 shows X-Y-Z stage and stage driver].
Regarding claim 9, Oravecz also teaches the ultrasonic microscope according to claim 8, wherein the controller is configured to control the lateral movement of the first transducer relative to the scan head provided by the second actuator so that the first transducer is aligned with the second transducer along the lateral direction [figs. 6-7 show probe transducer on top of sample with receiving transducer underneath; see 0020-0021].
Regarding claims 18 and 31, Oravecz also teaches the ultrasonic microscope according to claim 1, further comprising: a fourth actuator configured to move the object holder relative to the scan head along the vertical direction; and wherein the controller is further configured to control the fourth actuator so that the object can be variably positioned relative to the focal point in the vertical direction [0052 a probe translation stage for translating the probe in a sample, or a sample translation stage moving the sample relative to the probe.].
Regarding claim 19, Oravecz also teaches the ultrasonic microscope according to claim 5, further comprising: a second actuator configured to move the first transducer relative to the scan head along a lateral direction which is essentially orthogonal to the vertical direction; wherein the scan-head positioning device is configured to displace the scan head at most by a first displacement value; wherein the second actuator is configured to displace the first transducer relative to the scan head at most by a second displacement value; and wherein a ratio of the first displacement value to the second displacement value is at least 10 [fig. 21 shows small vertical probe changes along Z-dimension; fig. 20 depicts relatively large displacements between point 1 and 2 along X-dimension where X3 and X4 indices change by 1, while Y10 and Y40 indices change by 30].
Regarding claims 20 and 32, Oravecz also teaches the ultrasonic microscope according to claim 1, wherein the first transducer is disposed above the object region [figs. 1-7 depict top transducer].
Regarding claims 21 and 33, Oravecz also teaches the ultrasonic microscope according to claim 1, wherein the first transducer is configured to emit the first acoustic pulses so that the first acoustic pulses have an acoustic frequency above a threshold frequency, wherein the threshold frequency is selected from a group of threshold frequencies and the group of threshold frequencies comprises 10 MHz and 15 MHz [0009 ultrasound is generated by an acoustic lens assembly at frequencies typically in the range of 10 MHz to 200 MHz or more.].

Claims 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oravecz (US 2005/0229707 A1) and Motzer (US 2019/0331757 A1) as applied to claim 9 above, and further in view of Chubachi (US 4,541,281 A).
Regarding claim 10, Oravecz does not explicitly teach … and yet Chubachi teaches the ultrasonic microscope according to claim 9, wherein the controller is configured to control the lateral movement of the first transducer relative to the scan head provided by the second actuator so that an intensity of the second detection signal is maximized [fig. 17 shows X, Y, and Z drive; fig. 4 (prior art) shows the relationship between intensity and z-distance labeled V(Z) with peak intensities shown; col. 3:45-55 The V(Z) signal is subjected to a waveform analysis by waveform analyzing means using the spectral analysis techniques, such as an FFT method, frequency analysis method using a filter, or maximum entropy method, thereby obtaining the dip intervals .DELTA.Z representing the periodicity of interference between a directly reflected wave and a leaky elastic wave from the sample.].

    PNG
    media_image1.png
    165
    211
    media_image1.png
    Greyscale

It would have been obvious to combine the axes control and focusing of Oravecz, with the frequency domain detection versus distance as in Chubachi so that the highest intensity return position may be located at the depth of focus.
Regarding claims 11 and 17, Oravecz as modified by Chubachi also teaches the ultrasonic microscope according to claim 9, wherein the controller is configured to calculate a frequency-domain representation of the second detection signal and to control the lateral (vertical) movement of the first transducer relative to the scan head provided by the second (third) actuator based on the frequency-domain representation of the second detection signal [fig. 17 shows X, Y, and Z drive; fig. 4 (prior art) shows the relationship between intensity and z-distance labeled V(Z); col. 3:45-55].

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oravecz (US 2005/0229707 A1) and Motzer (US 2019/0331757 A1) as applied to claim 7 above, and further in view of Bond (US 4,030,342) and Endo (WO 9204628 A1).
Regarding claim 12, Oravecz does not explicitly teach … and yet Bond teaches the ultrasonic microscope according to claim 7, further comprising: a third actuator configured to move the second transducer relative to the scan head along the vertical direction [fig. 1 #28 acoustic wave receiver is located on X-Z translation stage #52 where Z-axis is equivalent to vertical direction in the instant case; col. 4:5-15 translation stages 38, 40, 52 permit the transmitter 24 and receiver 28 to achieve and maintain confocal alignment…].
It would have been obvious to combine the top transducer translation/sample X-Y-Z movement stages and bottom receiving transducer as taught by Oravecz, so that the focus may be set my adjusting one or more of the transmitter/receiver positions, the lens, or the sample position (Endo) [abstract ultrasonic beam converged through an acoustic lens is emitted on a sample, and it is reflected onto a transducer… The focal point of the acoustic lens is calculated by a computer (14) based on a characteristic curve of attenuator gain corresponding to the travel of the acoustic lens toward the sample from a position sufficiently away from the focal point, and a drive signal that corresponds to the calculated result is output to a Z-drive control unit (16). As a result, the distance between the acoustic lens and the sample is adjusted to focus the lens.].
Regarding claim 13, Oravecz as modified by Bond teaches the ultrasonic microscope according to claim 12, wherein the controller is further configured to control vertical movement of the second transducer relative to the scan head provided by the third actuator based on the first detection signal [fig. 1 #28 acoustic wave receiver is located on X-Z translation stage #52 where Z-axis is equivalent to vertical direction in the instant case; col. 4:5-15 translation stages 38, 40, 52 permit the transmitter 24 and receiver 28 to achieve and maintain confocal alignment…].
Regarding claim 14, Oravecz as modified by Bond teaches the ultrasonic microscope according to claim 13, wherein the controller is configured to calculate a control signal for controlling the vertical movement of the first transducer relative to the scan head provided by the first actuator based the first detection signal, wherein the controller is further configured to control vertical movement of the second transducer relative to the scan head provided by the third actuator based on the control signal [fig. 1 #28 acoustic wave receiver is located on X-Z translation stage #52 where Z-axis is equivalent to vertical direction in the instant case; col. 4:5-15 translation stages 38, 40, 52 permit the transmitter 24 and receiver 28 to achieve and maintain confocal alignment…].
Regarding claim 15, Oravecz as modified by Bond teaches the ultrasonic microscope according to claim 12, wherein the controller is further configured to control vertical movement of the second transducer relative to the scan head provided by the third actuator based on the second detection signal [fig. 1 #28 acoustic wave receiver is located on X-Z translation stage #52 where Z-axis is equivalent to vertical direction in the instant case; col. 4:5-15 translation stages 38, 40, 52 permit the transmitter 24 and receiver 28 to achieve and maintain confocal alignment…].
Regarding claim 16, Oravecz as modified by Bond teaches the ultrasonic microscope according to claim 15, wherein the controller is configured to control the vertical movement of the second transducer relative to the scan head provided by the third actuator [fig. 1 #28 acoustic wave receiver is located on X-Z translation stage #52 where Z-axis is equivalent to vertical direction in the instant case; col. 4:5-15 translation stages 38, 40, 52 permit the transmitter 24 and receiver 28 to achieve and maintain confocal alignment…] so that an intensity of the second detection signal is maximized [if positively recited casually, rejection is similar to claim 10].

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, Motzer (US 2019/0331757 A1) has now been applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645